Per Curiam.

Relatrix contends that Section 7 of Rule XI of the Ohio Civil Service Commission, to the extent that it is invoked without notice, is invalid, and that the fact that the declaration that relatrix automatically resigned was made without notice and hearing rendered it void.
Constructive notice of the rule above quoted is advance notice to a civil service employee that absence without leave for *56ten consecutive days will result in an automatic resignation. There is nothing in Section 143.27, Revised Code, relative to removals for cause, requiring notice in a case involving resignation.
Relatrix, who absented herself without leave from July 22 until December 2, the date she requested re-employment, not having established a duty specially enjoined by law upon respondent to reinstate her, the Court of Appeals was not in error in overruling her motion for judgment on the pleadings and in denying the writ.
The judgment of the Court of Appeals is affirmed.

Judgment affirmed.

Weygandt, C. J., Zimmerman, Taft, Matthias, Bell, Herbert and Peck, JJ., concur.